Citation Nr: 9925762	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1955 to February 
1957.  

The veteran filed his original claim for service connection 
for a back disorder in June 1969.  In September 1969, the RO 
issued a Statement of the Case denying service connection for 
a back disorder.  The veteran did not appeal this decision.  

The veteran filed his pending claim for service connection 
for a back disorder, construed as a request to reopen, in 
April 1994.  In a February 1995 letter, the RO advised the 
veteran that he had not appealed the original denial of his 
claim in 1969 and, because that decision was now final, he 
needed to submit new and material evidence to reopen his 
previously denied claim for service connection for a back 
disorder.  The veteran disagreed with the February 1995 
letter from the RO, requested a statement of the case and 
also requested a personal hearing.  

The veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO in June 1995, a transcript of which 
is of record.  In July 1995 the hearing officer denied the 
veteran's attempt to reopen his claim.  The veteran was 
furnished a Statement of the Case in July 1995 and he filed a 
substantive appeal in August 1995.  

In February 1997, the veteran appeared and gave testimony at 
an RO hearing before the undersigned member of the Board of 
Veterans' Appeals (Board), a transcript of which is of 
record.  The case was remanded to the RO for further 
development in April 1997.  Following completion of some of 
the remand development, the RO entered a deferred rating 
action of July 1999 wherein it was noted that the veteran was 
now residing in Puerto Rico.  His claims folder was to be 
transferred to the San Juan, Puerto Rico RO for further 
adjudication.  However, in August 1999 the case was 
transferred to the Board for appellate consideration.  


REMAND

The veteran has contended that he has chronic back disability 
as a result of back injuries sustained in Iceland during 
service.  Review of the service medical records indicates 
that he was treated in October 1956 for a strained back.  No 
back pathology was reported on his February 1957 examination 
prior to service discharge.  

The first post service medical evidence of back pathology 
dates from August 1969 when a private physician reported that 
he had treated the veteran for recurrent thoracic spine pain 
over the previous three years.  A diagnosis of spondylitis 
was reported.  

Following a VA medical examination in August 1969 a diagnosis 
of chronic fibromyositis of the cervico-thoracic-lumbar 
paravertebral muscles was reported.  X-rays of the cervical, 
thoracic, and lumbar spine were negative.  

During his June 1995 RO hearing, the veteran submitted a 
statement from a service associate that discussed the 
veteran's back injuries during service and made reference to 
an attached letter from one Captain [redacted] of 
"Company O" during the veteran's service in Iceland.  (No 
such document is in the claims folder).  During this hearing 
the veteran also reported VA treatment for his back symptoms 
in recent years.  

At his February 1997 hearing before the undersigned Board 
member, the veteran said that he was hospitalized for five 
days during service because of his back disability.  He also 
said that his original back injury was sustained in September 
1955, during service.  

In view of the above, the Board's remand of April 1997 
instructed the RO to ascertain from the National Personnel 
Records Center (NPRC) whether any additional service medical 
records were available, especially documentation of treatment 
in September 1955.  The RO was also to obtain VA records of 
recent treatment for back disability and records from the 
private physician who reported treating the veteran in the 
late 1960s.  The RO was also to obtain from the veteran a 
copy of the letter from Captain [redacted] discussed above.  
Finally, the RO was to afford the veteran a special VA 
orthopedic examination to determine the nature, severity, and 
etiology of the veteran's back disability.  

In accordance with the Board's April 1997 remand, the RO 
contacted the NPRC in attempt to obtain additional service 
medical records.  Some documentation, including morning 
reports, was received which indicated hospitalizations during 
1956 but did not disclose the nature of the veteran's 
illness.  The NPRC also reported that the veteran's military 
unit did not contain a Company O.  The RO also obtained VA 
clinical records which reflected outpatient treatment during 
the period from 1993 to 1995 for various disorders but these 
records referred to treatment for back pain only in December 
1994.  The RO also contacted the veteran by letters in April 
1997 and November 1997 and requested his assistance in 
obtaining clinical records from the private physician who 
treated him for back complaints in the 1960s and also asked 
the veteran to submit a copy of the letter form Captain 
[redacted].  In a letter dated in January 1998, the veteran 
replied that he had no additional evidence to submit.  

The record contains a VA Form 21-6789 (VA Deferred Rating 
Decision) from the RO in Newark, New Jersey, dated in July 
1999, which indicated that the veteran now resided in Puerto 
Rico and that the veteran's claims folder should be 
transferred to the RO in San Juan.  It also noted that the 
Board remand required a VA examination.  In August 1999, 
however, the case was returned to the Board by the Newark, 
New Jersey RO without affording the veteran the required 
examination and without further adjudication by either the RO 
in Newark or the RO in San Juan.  In addition, the case was 
sent back to the Board without the veteran's representative 
being afforded an opportunity to review the claims folder and 
submit further argument in the veteran's behalf on a VA Form 
646.  

In view of the foregoing, this case must again be remanded to 
the RO for the following actions:  

1. The RO in Newark, New Jersey should 
ascertain whether it is still 
appropriate to transfer the veteran's 
claims folder to the RO in San Juan, 
Puerto Rico.  If so, appropriate 
action should be performed to 
accomplish this transfer.  

2. Regardless of the action taken in the 
preceding paragraph, the veteran 
should be afforded a special VA 
orthopedic examination to determine 
the nature and severity of any 
currently demonstrated back disorder.  
The claims folder must be made 
available to the examining physician 
prior to the examination.  Such tests 
as the examining physician deems 
necessary should be performed.  If the 
veteran is found to have a current 
back disorder, the examiner should 
express an opinion as to whether it is 
at least as likely as not that any 
current back disorder is related to an 
incident in service or whether it is 
due to other causes.  All findings 
should be reported in detail and the 
bases for all conclusions should be 
stated.  

3. Then, if the benefit sought on appeal 
remains denied, the appropriate RO 
should contact the veteran and the New 
Jersey Department of Military and 
Veterans' Affairs and determine 
whether that organization is to remain 
the veteran's representative during 
this appeal.  Thereafter, the veteran 
and the appropriate representative 
should be provided supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  In 
particular, the veteran's designated 
representative at that time should 
execute a VA Form 646 and such should 
be associated with the claims folder.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the appropriate RO.  The purpose of this remand is to 
obtain additional, clarifying, clinical evidence and to 
ensure that the veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


